DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected as indefinite for the recitation of “inserting a camera head into the body cavity; and visualizing, with the camera head, the attaching of the surgical tool to the distal end of the shaft” in lines 2-4.  Claim 6 depends from claim 1 which recites at lines 5-6, “passing the shaft through a trocar and outside of the body cavity; and attaching a surgical tool to the distal end of the shaft.”  Therefore, it is unclear how the camera which is within the body cavity can be used to visualize the attachment of the tool to the distal end of the shaft which is occurring outside the body.  In the interest in compact prosecution the limitation will be interpreted as the camera visualizing the shaft entering the trocar prior to the attachment of the tool outside the body.
Claim 7 is rejected as indefinite for the recitation of “the capturing member comprises at least one of a loop, a snare, a grasper, a funnel, and a magnet” (emphasis added) at lines 1-2.  expanding a capturing member” (emphasis added).  It is unclear how if a magnet is chosen in claim 7 it is meant to be expanded as per the requirement in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igov (US Patent 9138207B2) in view of Graber et al (US Patent 5370647).
Igov discloses a method (methods and devices for laparoscopic surgery, Fig. 1A-1B and Fig. 23).  Specifically in regards to claims 1-2 and 7, Igov discloses inserting a shaft (100) into a body cavity (see Fig. 23) of a body; passing the shaft (100) through a trocar and outside of the body cavity; and attaching a surgical tool (200) to the distal end (110) of the shaft (Fig. 1A-1B; and Fig. 23, Col. 6 lines 15-35, Col. 9 line 60 to Col. 10 line 10, and Claim 1).  However, Igov is silent as to a capturing member or a guide cannula passing through the trocar into the body.  
Graber discloses a method (tissue and organ extractor, Fig. 1-9).  Specifically in regards to claim 1, Graber discloses inserting a trocar (4) into a body cavity, expanding a capturing claim 2, Garber discloses inserting a guiding cannula (30) through the trocar (4) into the body cavity; and passing the shaft (shaft of 102) through the guiding cannula (30) (Fig. 1-9; and Col. 4 line 36 to Col. 6 line 5, Col. 6 line 14-60).  In regards to claim 7, Garber discloses wherein the capturing member (50) comprises a funnel (funnel created by 52) (Fig. 1-7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method by modifying the trocar shown in Fig. 23 of Igov by having a cannula 30 with a enveloping means 50 to pass there through into the body cavity as taught by Garber in order to have a means to prevents the traumatic manipulation of a tool as it passes into the cannula or through the puncture orifice, allowing the it to be removed safely and completely from the abdominal cavity (Col. 3 lines 4-9).
In regards to claim 3, Igov discloses wherein the surgical tool (200) includes a grasping member (Fig. 1A-1B; and Col. 6 lines 15-36 and Col. 8 lines 25-46).
In regards to claim 4, Igov discloses wherein the distal end (110) of the shaft (100) comprises a sharp distal tip (Fig. 1B; and Col. 6 lines 15-18).
In regards to claim 5
In regards to claim 6, Igov further discloses inserting a camera head (610) into the body cavity; and visualizing, with the camera head (610), the attaching of the surgical tool to the distal end (110) of the shaft (100) (Igov discloses that a visualization device can be in the trocar within the body cavity to aid in the visualization of the tools within the cavity.) (Fig. 13-15 and 23; and Col. 8 lines 48-61 and Col. 10 lines 1-11 and 14-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775